Citation Nr: 0904223	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from April 1959 to 
July 1967 and from May 1968 to May 1972.  He also served in 
the Army Reserve including several periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Jurisdiction over the case was 
subsequently transferred to the RO in White River Junction, 
Vermont.  

In March 2001 the veteran testified in a videoconference 
hearing before a Veterans Law Judge (VLJ) who is no longer 
active with the Board.  The veteran was advised of options 
for a new hearing before a current VLJ, and he responded in 
writing that he does not want another hearing.

The Board remanded the case for additional development in 
September 2002, August 2004 and March 2006.

The Board issued a decision in May 2007 denying entitlement 
to a TDIU.  The veteran thereupon submitted an appeal to the 
United States Court of Appeal for Veterans Claims (Court).

In August 2007 the Court issued an Order granting an 
unopposed motion by VA to vacate the Board's decision.  In 
compliance with the Court's Order, the case was remanded to 
in October 2007 for further development.  It has since been 
returned to the Board for further appellate action.

The veteran was represented before the Court by an attorney 
whose authority to represent claimants before VA has been 
revoked.  The veteran was advised that he may represent 
himself or seek representation by a veterans service 
organization or by another attorney or agent.  The veteran 
has not appointed another representative.


FINDINGS OF FACT

1.  The veteran is currently service connected for post-
traumatic stress disorder, rated as 30 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as non-compensable; his combined evaluation for 
compensation is 50 percent.

2.  The veteran's service-connected disabilities, singly or 
in combination, do not preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA.  
The record reflects the originating agency provided the 
veteran with the notice required by the VCAA by letter dated 
in September 2004.  An additional letter in July 2006 
provided notice with respect to the effective-date element of 
the claim.  Following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There 
is no indication or reason to believe the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also finds the veteran has been afforded adequate 
assistance in regard to the claim herein decided.  Treatment 
records are on file from those VA and non-VA medical 
providers identified by the veteran as having relevant 
records.  The veteran's Social Security Administration (SSA) 
disability records are also on file.  In addition, the 
veteran has been afforded appropriate VA examinations.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice, and that any procedural errors in its 
development and consideration of the claim were insignificant 
and not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).   "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

The veteran has four service-connected disabilities: PTSD, 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensable.  The 
veteran's combined evaluation for compensation is 50 percent.

The veteran accordingly does not meet the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. 
§ 4.16(b) provides that when a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for a TDIU set forth in 38 C.F.R. 
§ 4.16(a), such case may be considered for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

The Board cannot assign an extraschedular rating in the first 
instance, but must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

 In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extra-
schedular evaluation may be assigned commensurate with the 
veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

The criteria for extra-schedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The veteran's formal claim for a TDIU was received in January 
1999.  At that time he reported that he had a high school 
education and work experience as a USAR recruiter and in 
labor drilling.  He indicated that he last worked full time 
in July 1981 and that he became too disabled to work in April 
1987.  

The veteran was examined by a psychologist affiliated with 
Arkansas Psychological Services (APS) in May 1998.  The 
psychologist noted the veteran had worked in construction 
from 1978-1981 until he hurt his back.  The psychologist 
diagnosed anxiety disorder not otherwise specified (NOS) and 
PTSD.  The psychologist made no specific remarks regarding 
employability, but assigned a Global Assessment of 
Functioning (GAF) score of 45.

The veteran received a VA compensation and pension (C&P) 
examination by a physician in August 1998 during which he 
endorsed being treated in the VA PTSD program for symptoms of 
anxiety and depression.  The examiner diagnosed anxiety 
disorder NOS but could not find (or completely rule out) 
PTSD.  The examiner made no specific remarks regarding 
employability but assigned a GAF of 65.

In conjunction with VA PTSD therapy the veteran received an 
occupational therapy assessment in September 1998.  The 
veteran identified his own greatest weakness as lack of 
interest.  It was determined the veteran would benefit from 
occupational therapy to increase his self-esteem, 
concentration and motivation.  After seven treatment sessions 
he was discharge from occupational therapy in October 1998 
secondary to successful completion of the PTSD program.

The veteran testified before an RO hearing officer in 
February 1999 in conjunction with his claim for service 
connection for PTSD.  During that hearing he testified his 
PTSD caused problems at work because he could not trust or 
work with other people.  The veteran also testified that he 
left his last job due to a back injury.

The veteran had a VA psychiatric examination in March 1999.  
The examination report is silent regarding employability.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 57.  Subsequent VA mental health clinic (MHC) treatment 
notes reflect medication management with varying success.  
GAF scores during the period were 50 in July 1999, 48 in 
August 1999 and 48 in October 1999; these GAF scores were 
apparently assigned by a nurse.

The file contains a Mental Assessment of Ability to Do Work-
Related Activities (Mental) executed by an APS psychologist 
in October 1999.  The psychologist indicated by checkmark 
that the veteran's ability to follow work rules, relate to 
co-workers, deal with the public, deal with work stresses and 
maintain concentration was "poor or none."  The veteran had 
"fair" ability to use judgment, interact with supervisors 
and function independently.  No areas were evaluated as 
"unlimited/very good" or as "good."  The psychologist 
stated the veteran had a longstanding history of 
psychological disturbance with previously-documented PTSD, 
anxiety and depression such that his ability to focus on and 
carry out work tasks, to adapt and adjust to expectations and 
to perform occupationally, and to adapt and adjust socially 
were all "substantially impaired."

The file contains a January 2000 letter from an APS 
psychologist stating the veteran's various emotional 
symptoms, including anxiety symptoms secondary to PTSD and 
general personality dysfunction and maladjustment associated 
with a personality disorder, were such as to be considered 
totally disabling.

A February 2000 SSA decision granted disability benefits for 
severe PTSD, chronic/severe personality disorder with 
maladjustment disorder, disorders of the back and hand, and 
pain.  The decision held the veteran had significant 
limitations in his capacity for completing a normal workday 
and workweek without interruptions from psychological 
symptoms and the limitations resulting from the veteran's 
mental disorder severely compromised the range of jobs 
available to him at all exertional levels.  Considering the 
veteran's age, education, past work experience and residual 
functional capacity within the framework of SSA regulations, 
significant numbers of jobs did not exist the veteran could 
perform.  The veteran was accordingly considered "disabled" 
as defined in the Social Security Act.

VA MHC treatment notes show GAF scores of 51 in June 2000, 
December 2000, and March 2001.  These scores were apparently 
assigned by a nurse.

The veteran testified before the Board in March 2001 that he 
had to stop working because he could not put up with people 
or trust his co-workers.  The veteran stopped his regular 
work in 1981 and subsequently did some part-time work; he 
stopped working altogether in 1991.  The veteran testified 
his PTSD symptoms of reduced concentration and flashbacks 
impaired his job performance.  The veteran was able to 
function doing drilling and blasting work because he 
primarily worked alone, but he stopped that work because his 
back went out.  The veteran stated he would have a hard time 
dealing with the general public; he would not have a problem 
relating to co-workers if they were fellow veterans with whom 
he could establish mutual respect.  The veteran testified he 
was able to get along with all his employers except one.  He 
also testified he experienced persistent tinnitus, some days 
minimal and some days fairly hard; he did not make any 
assertions regarding the effect of the tinnitus on his 
employability.  He did not address hearing loss.

The veteran had a VA psychiatric examination in October 2001 
for the purpose of adjusting medications for PTSD and 
depression.  The examiner recorded clinical observations of 
the veteran in detail.  The examiner made no specific remarks 
regarding employability but assigned a GAF score of 66.

VA MHC treatment notes show GAF scores of 41 in April 2002, 
44 in July 2002, and 45 in December 2002; these scores were 
apparently assigned by a nurse.  A different nurse assigned a 
GAF of 61 in March 2003 and May 2003.

The veteran had a VA PTSD examination in May 2003, performed 
by a psychologist and approved by a psychiatrist.  The 
examiner reviewed the claims files prior to the examination.  
The veteran reported he had not worked since 1981 and was not 
working because he did not want to be around people and did 
not trust them.  The examiner noted clinical observations in 
detail and diagnosed chronic PTSD with a current GAF of 52.  
The examiner stated it would be difficult for the veteran to 
sustain employment in some work settings.  The examiner did 
not believe the panic disorder noted in the record and 
discussed briefly during the current examination was 
secondary to the PTSD.

The veteran had a VA audiological evaluation in May 2003 (as 
noted, the veteran is service-connected for hearing loss and 
tinnitus).  The veteran made no assertions regarding the 
impact of his hearing loss and/or tinnitus on his 
employability, but he reported constant tinnitus.  The 
veteran's audiometric evaluation for the right ear showed 
normal hearing through 1000 Hertz and mild-to-moderately 
severe sensorineural hearing loss (SNHL) at 2000 through 8000 
Hertz.  The left ear audiometric scores showed normal hearing 
through 1000 Hertz, sloping moderate-to-profound SNHL at 
1500-2000 Hertz, and profound-to-severe SNHL at 3000-8000 
Hertz.  

(Based on this examination the RO issued a rating decision in 
November 2003 that continued the noncompensable rating for 
hearing loss; see 38 C.F.R. § 4.85 (evaluation of hearing 
impairment), Diagnostic Code 6100.  The same rating decision 
increased the evaluation for tinnitus to 10 percent (the 
schedular maximum), although the examining audiologist opined 
it is less likely than not that the veteran's tinnitus is due 
to military service.)

VA MHC treatment notes show GAF scores of 61 in September 
2003, and February 2004, apparently assigned by a nurse. 

A February 2004 letter from a psychologist at APS states the 
veteran's nightmares had diminished in significance but he 
continued to have symptoms, including anger control and 
stress over dealing with insurance issues relating to his 
workplace injury.  The letter contains no assertions 
regarding the impact of the veteran's PTSD, hearing loss or 
tinnitus on his employability.

VA MHC treatment notes show GAF scores of 61 in April 2004, 
51 in October 2004, and January 2005, apparently assigned by 
a nurse.
 
The record contains a Mental Assessment of Ability to Do 
Work-Related Activities (Mental) executed by an APS 
psychologist in March 2005.  The psychologist indicated by 
checkmark that the veteran's ability to follow work rules, 
deal with the public, deal with work stresses and maintain 
concentration was "poor or none."  The veteran had "fair" 
ability to relate to co-workers, use judgment, interact with 
supervisors and function independently.  No areas were 
evaluated as "unlimited/very good" or as "good."  The 
psychologist stated the limitation supporting this assessment 
was generalized stress.

VA MHC treatment notes show GAF scores of 51 in April 2005, 
October 2005, and December 2005, apparently assigned by a 
nurse.
   
The veteran had a VA PTSD examination in July 2006 during 
which he endorsed some sleepless nights and some anxiety.  
The veteran stated he did not like to go out in crowds and 
reported having nightmares once or twice per month.  He 
denied intrusive thoughts about the military and stated he 
was not startled by noises as a rule, although occasional 
loud noises or gunshots could make him cringe.  The veteran 
had not worked in 26 years, having ceased working due to a 
back disorder.  The veteran's speech and behavior were normal 
on examination.  Thought processes were logical and tight.  
No loosening of associations was noted, nor was confusion.  
Memory was grossly intact and the veteran was oriented in all 
spheres.  Insight and judgment were adequate.  The examiner 
diagnosed chronic PTSD and assigned a GAF score of 52.  The 
examiner characterized the veteran's PTSD as "relatively 
mild" for years and stated there was no evidence the PTSD 
symptoms would preclude employment.

The veteran has been service-connected for diabetes mellitus 
since July 2006.  He had a VA diabetes mellitus examination 
in December 2006 during which he denied having ever required 
insulin or hospitalization.  He endorsed intermittent 
hypoglycemic spells, controlled by eating candy.  He denied 
restriction of physical activities.  Physical examination was 
unremarkable.  The examiner stated there was no functional 
impairment from the diabetes in that the veteran did not 
require insulin or restriction of activities.  Also, 
neurological examination, skin examination, and examination 
of the feet were all normal and there was no evidence of 
retinopathy. 

The veteran had a VA audiological evaluation in August 2006 
during which he reported persistent hearing loss and 
tinnitus.  Audiological evaluation of the right ear showed 
normal hearing through 1500 Hertz, mild SNHL at 2000 Hertz 
and moderate-to-moderately severe high-frequency SNHL.  Left 
ear evaluation showed normal hearing through 1000 Hertz, 
moderately severe SNHL at 1500 Hertz and profound-rising-to-
severe high-frequency SNHL.  The audiologist stated an 
opinion the hearing loss and/or tinnitus did not render the 
veteran unemployable, citing the veteran's ability to score 
98 percent word recognition with the right ear and 68 percent 
with the left ear at normal conversational level.

The veteran had a VA PTSD examination in September 2008 in 
which he reported weekly anxiety attacks, difficulty 
remembering to take his medications, avoidance of crowds and 
isolation.  The examiner, a psychiatrist, described the 
veteran's psychosocial functional status as fair, noting the 
veteran had not worked in more than 20 years due to his back 
problems.  Routine responsibilities and family role 
functioning were fair.  The veteran's physical health was 
notable for numerous chronic medical complaints.  The veteran 
had a few social relationships and a few leisure pursuits.  
The examiner diagnosed PTSD and assigned a GAF score of 65.  
The examiner stated the veteran's PTSD symptoms are 
relatively mild and would not impair his occupational 
functioning to a significant degree; the PTSD signs and 
symptoms would decrease work efficiency only during periods 
of significant stress.

The veteran had a VA diabetes mellitus examination in 
September 2008 in which it was noted the veteran had not been 
hospitalized for diabetes.  The veteran followed a diabetic 
diet but was not required to regulate his activities.  There 
were no symptoms of diabetic complications.  The examiner, a 
physician, stated the veteran's diabetes mellitus would not 
limit his ability to obtain or maintain gainful employment.

The veteran had a VA audiological examination in September 
2008 in which he reported his hearing loss made it impossible 
to hear the telephone with his left ear, and he stated the 
tinnitus interfered with the radio and television.  
Audiometric evaluation revealed normal-to-moderately severe 
SNHL in the right ear and normal-to-severe SNHL in the left 
ear.  The audiologist stated an opinion the veteran's hearing 
loss would not prevent the veteran from seeking and obtaining 
gainful employment, given reasonable accommodation in the 
form of hearing aids.

Subsequently, a VA physician's assistant reviewed the reports 
of the September 2008 examinations cited above (PTSD, 
diabetes mellitus and audiological) and stated the cumulative 
effects of all three service-connected disabilities were not 
enough to preclude manual or sedentary labor.

Based on the medical evidence above the Board finds the 
criteria for referral for extra-schedular evaluation are not 
met (as noted, the veteran does not meet the schedular 
criteria for a TDIU).  Specifically, competent medical 
evidence shows the veteran's PTSD, hearing loss, tinnitus and 
diabetes mellitus have not resulted in frequent (indeed, in 
any) periods of hospitalization or resulted in marked 
impairment of employment other than as contemplated in the 
schedular criteria.

The Board notes in that regard that the veteran's diabetes 
mellitus requires dietary restrictions but does not require 
insulin or restriction of physical activities, and does not 
have any associated complications (diabetic neuropathy, 
diabetic retinopathy, etc.) that could impair employment.  
The veteran's hearing loss is worse in the left ear than the 
right but can be ameliorated by hearing aids.  

The veteran's PTSD has fluctuated throughout the period under 
review, as reflected in the GAF scores assigned.  GAF scores 
between 41 and 50 indicate serious impairment in social, 
occupational or school functioning, including inability to 
keep a job; GAF scores between 51 and 60 indicate moderate 
difficulty in social, occupational or school functioning 
including conflicts with peer or co-workers.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995, pg. 46-47. 

As noted above an APS psychologist assigned a GAF of 45 in 
May 1998 and a VA nurse assigned GAF scores in the 40s during 
the period August 1999 through December 2002.  However, 
during the same period a VA psychiatrist assigned a GAF of 66 
in October 2001; also, the veteran's assigned GAF scores from 
multiple providers have generally been higher than 50 during 
the period under review.  Scores above 50 are consistent with 
the symptoms described in treatment records.  Therefore, the 
overall GAF scores do not support a finding that PTSD 
rendered the veteran unemployable.

The Board notes the June 2000 letter from the ASP 
psychologist asserts the veteran's various emotional symptoms 
including anxiety symptoms secondary to PTSD and general 
personality dysfunction and maladjustment associated with a 
personality disorder were "totally disabling." However, 
this does not show that the PTSD alone was totally disabling, 
particularly in view of the report of a VA examination in 
September 2008 in which a psychiatrist characterized the PTSD 
as "mild."

Similarly, the SSA decision in February 2000 shows impairment 
of employability due to severe PTSD, chronic/severe 
personality disorder with maladjustment disorder, disorders 
of the back and hand, and pain, but not unemployability due 
to PTSD alone.  The SSA decision is silent in regard to the 
other service-connected disorders (hearing, loss, tinnitus 
and diabetes mellitus).

The Court vacated the Board's previous decision because the 
Board had not discussed whether the veteran's service-
connected disabilities, in combination, precluded employment.  
The Board hereby finds, based on the medical evidence of 
record since 1999, that the veteran's combined service-
connected disabilities are not sufficient by themselves to 
have prevented him from gaining or maintaining substantially 
gainful employment.  The veteran has not asserted, and the 
record does not show, that the combination of his PTSD, 
hearing loss, tinnitus and diabetes mellitus are somehow more 
than the sum of their parts as reflected in the 50 percent 
combined rating.  Further, the September 2008 VA opinion 
constitutes uncontroverted medical opinion stating the 
cumulative effects of all three service-connected 
disabilities were not enough to preclude manual or sedentary 
labor.

In addition to the medical evidence the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his testimony before the Board.  
A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
veteran testified he ceased working due to a back disorder 
but is unable to obtain new work because of his PTSD 
symptoms, particularly inability to relate to co-workers and 
the public.  However, the veteran has not asserted, and 
review of the file does not show, that he was ever actually 
denied employment or terminated from employment due to PTSD, 
hearing loss, tinnitus and/or diabetes mellitus.  Objective 
lay evidence accordingly does not support a finding that his 
service-connected disabilities render him unable to obtain or 
maintain substantially gainful employment.

Based on the analysis above the Board finds the criteria for 
award of a TDIU are not met and that referral of the case for 
extra-schedular consideration is not in order.  Accordingly, 
the claim must be denied.    


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


